DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10959247. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Application
Patent
1. A method of wireless communication operable at a scheduled entity, the method comprising: assigning a priority to each of a plurality of uplink control information (UCI) components, wherein the priority is assigned according to a payload type respectively associated with each of the plurality of UCI components; and transmitting the plurality of UCI components based on the priority respectively assigned to each of the plurality of UCI components, including transmitting a first UCI component and a second UCI component in a same slot comprising a long burst and a short burst, the first UCI component being assigned a higher priority than the second UCI component, and wherein more resource elements are assigned for transmitting the first UCI component than for transmitting the second UCI component.
1. A method of wireless communication operable at a scheduled entity, the method comprising: assigning a priority to each of a plurality of uplink control information (UCI) components, wherein the priority is assigned according to a payload size respectively associated with each of the plurality of UCI components; and transmitting the plurality of UCI components based on the priority respectively assigned to each of the plurality of UCI components, including transmitting a first UCI component and a second UCI component in a same slot comprising a long burst and a short burst, the first UCI component being assigned a higher priority than the second UCI component, and wherein more resource elements are assigned for transmitting the first UCI component than for transmitting the second UCI component.


	- Regarding to the different between the Application and the Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-24, 28-31 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. 20150341865) in view of Takeda et al. (Pub. No. 20200014517)
- With respect to claims 1, 8-10, 13, 21-24 and 29-30, Yang teaches a method of wireless communication operable at a scheduled entity, the method comprising: assigning a priority to each of a plurality of uplink control information (UCI) components, wherein the priority is assigned according to payload type respectively associated with each of the plurality of UCI components (e.g. par. 149-150 UCI priority can be determined as A/N>SR>p -CSI or A/N=SR>p -CSI); and transmitting the plurality of UCI components based on the priority respectively assigned to each of the plurality of UCI components (e.g. par. 150), including transmitting a first UCI component and a second UCI component in a same slot (e.g. par. 178 discloses multiple UCIs are transmitted on one PUSCH and Fig. 11 shows slots with PUSCH), the first UCI component being assigned a higher priority than the second UCI component (e.g. in par. 150, 178 discloses the priorities of UCIs therefore it inherently to know there are priority between UCIs), and wherein more resource elements are assigned for transmitting the first UCI component than for transmitting the second UCI component (e.g. the UCI size in par. 155, 183, 204 where the UCI bits are different with the priority of UCIs). Yang fails to teach long and short burst in same slot but Takeda teaches the long and short PUCCH in same slot (see Fig. 1-4), therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to implement the long and short PUCCH in same slot into Yang’s invention for reported properly when multiple uplink control channels of varying time lengths are used. 
- With respect to claims 2, 14, Yang teaches wherein types included in the plurality of UCI components comprise at least one of an acknowledgment (ACK) type, a scheduling request (SR) type, or a channel state information (CSI) type (e.g. par. 150 with a/n, SR, CSI).  
- With respect to claims 3, 5, 15, 17, Yang teaches wherein the first UCI component is an ACK type or SR type; and the second UCI component is a CSI type (par. 150; UCI priority can be determined as A/N>SR>p -CSI or A/N=SR>p -CSI).  
- With respect to claims 4, 16, Yang teaches wherein types included in the plurality of UCI components comprise a plurality of channel state information (CSI) types, and wherein the plurality of CSI types comprises at least one of a rank indicator (RI) type, a beam information type, a channel quality indicator (CQI) type, or a precoding matrix indicator (PMI) type (see par. 66).  
- With respect to claims 6, 18, Yang teaches wherein a payload size of the first UCI component is smaller than a payload size of the second UCI component (e.g. par. 158-164, 215).  
- With respect to claims 7, 19-21, Yang teaches wherein the transmitting comprises transmitting the plurality of UCI components via multiple packets when a size of the plurality of UCI components exceeds a threshold size (it inherently know by the skilled in the art the field of data transmission in wireless network when the size is over it would distribute to multiple packets); reporting a higher number of component carriers when transmitting a higher priority UCI component relative to transmitting a lesser priority UCI component (see par. 156-164).  


Claims 11-12, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. 2015034186) and Takeda in further view of Huawei (3GPP Draft; R1-1704209).
- With respect to claims 12, 25, 27-28, Yang disclosed all limitation of claim 1 but fail to teach wherein the transmitting comprises transmitting the first UCI component and the second UCI component in a same short burst, long burst.  Huawei discloses in Chapter 2.1; 2.3, therefore it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to implement the long and short burst into Yang’s invention for transmission UCI in wireless network.
- With respect to claims 11, 26, Huawei discloses further comprising separately encoding the first UCI component and the second UCI component (see chapter 2.4.2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471